November 8, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                          ZYAREAYA MILLER, Appellant

NO. 14-12-00700-CV                         V.

                    MEADOWLANDS APARTMENTS, Appellee
                      ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 31, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Zyareaya Miller.
      We further order this decision certified below for observance.